Order entered March 26, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01456-CV

                            SLOAN CREEK II, L.L.C., Appellant

                                                V.

           TEXAS DEPARTMENT OF TRANSPORTATION, ET AL., Appellees

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-3356-2008

                                            ORDER
       We GRANT appellant’s March 23, 2015 unopposed motion for an extension of time to

file a reply brief. Appellant shall file a reply brief by APRIL 20, 2015.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE